Title: To Thomas Jefferson from John Benson, 15 August 1807
From: Benson, John
To: Jefferson, Thomas


                        
                            Dr Sir,
                            
                            Fredg. 15th August 1807
                        
                        The irregularty of the mails, has been ocationed from the imence fall of rain which has raised our river
                            higher than it has been since ‘86 our bridge, is entirely gone, I am informed, Ellicotts and the Colchester bridges are
                            also gone. I hope your communications will in future be regular. the Burr seige I fear will be as long as the seige of
                            Troy 
                  Accept my best wishes and believe me your friend
                        
                            J Benson PM
                        
                    